UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4018



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSE MANUEL MOLINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-0122-JAB)


Submitted:   March 17, 2008                 Decided:   April 7, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anna Aita, LAW OFFICES OF AITA & MURPHY, Glen Burnie, Maryland, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose Molina pled guilty pursuant to a written plea

agreement to conspiracy to distribute five kilograms or more of

cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(b)(1)(A)

and 846 (2000).        The district court sentenced Molina to the

statutory mandatory minimum of 120 months’ imprisonment, and Molina

timely appealed.       Molina contends on appeal that the district

court’s imposition of the statutory minimum sentence was improper

because the court erroneously denied a sentencing reduction under

the “safety valve” provision.*         See 18 U.S.C.A. § 1335(f) (West

2000 & Supp. 2007); U.S. Sentencing Guidelines Manual (“USSG”)

§ 5C1.2 (2005).     We affirm.

           A defendant is eligible for an offense level reduction

and a sentence below an otherwise applicable statutory minimum if

he meets all five requirements set forth in the applicable statute.

See United States v. Beltran-Ortiz, 91 F.3d 665, 667 (4th Cir.

1996).    After permitting Molina to testify at the sentencing

hearing   as   a   verbal   proffer   of   all   information   and   evidence

concerning his offenses, see 18 U.S.C.A. § 3353(f)(5) (West 2000 &

Supp. 2007); USSG § 5C1.2(a)(5), the court found portions of

Molina’s testimony were untruthful.         We conclude this finding was

not clearly erroneous and the denial of a safety valve reduction

below the statutory minimum on this basis was proper.


     *
      Molina does not contest his conviction on appeal.

                                      2
          Accordingly, we affirm Molina’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                3